Opinion issued November 10, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00770-CR
———————————
In re Wilton Earl Winfrey, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          Relator,
Wilton Earl Winfrey, petitioned for writ of mandamus asking that we require the
trial court to grant his motion to enter a judgment and sentence nunc pro tunc.[1]
 
          We deny the petition for writ of
mandamus.
PER CURIAM
 
Panel consists of Justices Keyes, Higley, and
Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).




[1]           The underlying case is State of Texas v. Winfrey, No.
129764001010 (337th Dist. Ct. of Harris Cnty., Tex.), the Honorable Herb
Ritchie, presiding.